Case 0:19-cv-61016-UU Document 8 Entered on FLSD Docket 05/22/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-61016-UU

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 DEBRA J. SIMPSON,

        Defendant.
                                                    /

                                              ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Motion for Exemption from Initial

 Disclosures under Rule 26(a)(1). D.E. 7. The Court has considered the motion, the pertinent

 portions of the record, and is otherwise fully advised in the premises.

        Plaintiff moves for exemption from initial disclosure rules in this action to collect on a

 student loan guaranteed by the United States. D.E. 7. Since this is an action by the United States

 to collect on a student loan guaranteed by the United States, it is exempt from initial disclosure

 rules. See Fed. R. Civ. P. 26(a)(1)(B)(vii). Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Motion (D.E. 7) is GRANTED.

        DONE AND ORDERED in Chambers at Miami, Florida, this _22d_ day of May, 2019.



                                                             _______________________________
                                                             UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
